Exhibit 10.1

 



Execution Version

 

REPRICING AMENDMENT

 

This REPRICING AMENDMENT is dated as of March 16, 2018 (this “Amendment”) and is
entered into by and among Atkins Intermediate Holdings, LLC, a Delaware limited
liability company (“Holdings”), Conyers Park Acquisition Corp., a Delaware
corporation (“Parent”), Atkins Nutritionals, Inc., a New York corporation (“ANI”
or the “Administrative Borrower”), Atkins Nutritionals Holdings, Inc., a
Delaware corporation (“ANH”), Atkins Nutritionals Holdings II, Inc., a Delaware
corporation (“ANH II”), NCP-ATK Holdings, Inc., a Delaware corporation (“NCP”
and, together with ANH, ANHII and ANI, the “Borrowers” and, the Borrowers
together with Holdings and Parent, the “Loan Parties”), Barclays Bank PLC, as
administrative agent (in such capacity, the “Administrative Agent”), the
Consenting Lenders and the Replacement Lender.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of July 7,
2017, among the Borrowers, Holdings, Parent, the lenders party thereto from time
to time (the “Lenders”), the Administrative Agent and the other parties thereto
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”, capitalized
terms used (including in the preamble and recitals hereto) but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement);

 

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrowers,
Holdings, the Lenders party hereto constituting no less than (i) all of the
Lenders directly and adversely affected by the terms of this Amendment and the
transactions contemplated hereby and (ii) the Required Lenders (determined
immediately prior to giving effect to this Amendment), and the Administrative
Agent (solely to acknowledge this Amendment) agree to a decrease of the interest
rate margins applicable to the Initial Term Loans under the Credit Agreement and
certain other amendments as set forth herein, in each case subject to the terms
and conditions hereof;

 

WHEREAS, each Term Lender under the Credit Agreement immediately prior to the
2018 Amendment Effective Date (as defined below) (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Amendment in the
form of the “Term Lender Consent” attached to that certain Memorandum posted to
the Lenders on Syndtrak on March 5, 2018 (a “Term Lender Consent”) and selects
Option A thereunder (the “Continuing Term Lenders”) either through (i) the
cashless settlement option (lenders choosing this option, the “Converting
Lenders”) or (ii) the post-closing settlement option (lenders choosing this
option, the “Non-Converting Lenders”) thereby agrees to the terms and conditions
of this Amendment and after the 2018 Amendment Effective Date will exchange the
Initial Term Loans held by it immediately prior to the 2018 Amendment Effective
Date for new term loans governed by the terms of the Credit Agreement as amended
hereby (the “Replacement Loans”, which, notwithstanding anything to the contrary
herein, shall continue to constitute Initial Term Loans for all purposes of the
Credit Agreement as amended hereby and the other Loan Documents);

 

WHEREAS, each Existing Term Lender that executes and delivers a Term Lender
Consent and selects Option B thereunder (the “Non-Continuing Term Lenders” and,
together with the Continuing Term Lenders, the “Consenting Lenders”) thereby
agrees to the terms and conditions of this Amendment and agrees that it shall
execute a counterpart of the Master Assignment and Assumption Agreement
substantially in the form attached hereto as Annex A (a “Master Assignment”) and
shall in accordance therewith sell all of its Initial Term Loans as specified in
the applicable Master Assignment, as further set forth in this Amendment;

 

WHEREAS, each Existing Term Lender that fails to execute and return a Term
Lender Consent by 12:00 p.m. (New York City time), on March 9, 2018 (or such
later time and date as the Administrative Agent may agree in its sole
discretion) (the “Consent Deadline”) (each, a “Non-Consenting Term Lender”)
shall, in accordance with Section 9.02(c) of the Credit Agreement, assign and
delegate, without recourse, all of its interests, rights and obligations under
the Credit Agreement in respect of its Initial Term Loans to the Replacement
Lender (as defined below), which Replacement Lender shall assume such
obligations as specified in the Master Assignment, as further set forth in this
Amendment;

 



 

 

 

WHEREAS, Barclays Bank PLC, agrees to act as fronting bank for the syndication
of the Replacement Loans (in such capacity, the “Replacement Lender”), and the
Replacement Lender will purchase, and the Existing Term Lenders will sell to the
Replacement Lender, immediately prior to effectiveness of this Amendment, (i)
Initial Term Loans of the Non-Converting Lenders, (ii) Initial Term Loans of the
Non-Continuing Term Lenders and (iii) Initial Term Loans of the Non-Consenting
Term Lenders; and

 

WHEREAS, Barclays Bank PLC and Goldman Sachs Bank USA (each, an “Arranger” and,
collectively, the “Arrangers”) are acting as joint lead arrangers and joint
bookrunning managers for this Amendment;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

A. Amendments to Credit Agreement. On the 2018 Amendment Effective Date, the
Credit Agreement is hereby amended as follows:

 

(i)  Clause (b) of the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting said clause in its entirety and
inserting the following new clause (b) in lieu thereof:

 

(b) (i) at any date prior to the 2018 Amendment Effective Date, with respect to
any Initial Term Loan that is an ABR Loan, 3.00% per annum, and with respect to
any Initial Term Loan that is a Eurodollar Loan, 4.00% per annum, and (ii) at
any date on or after the 2018 Amendment Effective Date, with respect to any
Initial Term Loan that is an ABR Loan, 2.50% per annum, and with respect to any
Initial Term Loan that is a Eurodollar Loan, 3.50% per annum.

 

(ii)  Section 1.01 of the Credit Agreement is hereby further amended by adding
the following definitions in appropriate alphabetical order:

 

“2018 Amendment Effective Date” means March 16, 2018.

 

“2018 Repricing Amendment” means that certain Repricing Amendment dated as of
the 2018 Amendment Effective Date among Holdings, the Borrowers, Parent, the
Administrative Agent and the Lenders party thereto.

 

(iii) Section 2.11(a) of the Credit Agreement is hereby amended by deleting
clause (i) of said Section in its entirety and inserting the following text in
lieu thereof:

 

“The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty; provided that in
the event that, on or prior to the date that is six months after the 2018
Amendment Effective Date, the Borrower (x) makes any prepayment of Initial Term
Loans in connection with any Repricing Transaction or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction or (z) makes a mandatory
prepayment of Initial Term Loans pursuant to Section 2.11(c) in connection with
a Prepayment Event described in clause (b) of the definition of “Prepayment
Event”, in either case, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term Lenders holding Initial Term
Loans, (I) a prepayment premium of 1.00% of the principal amount of the Initial
Term Loans being prepaid in connection with such Repricing Transaction and (II)
in the case of clause (y), an amount equal to 1.00% of the aggregate amount of
the applicable Initial Term Loans of non-consenting Lenders outstanding
immediately prior to such amendment that are subject to an effective pricing
reduction pursuant to such amendment.”

 



2

 

 

B. Conditions Precedent. This Amendment shall become effective as of the first
date (the “2018 Amendment Effective Date”) when each of the conditions set forth
in this Section B shall have been satisfied (subject to the last sentence of
this Section B):

 

1. The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (i) the Borrowers, (ii)
Holdings, (iii) Parent, (iv) the Administrative Agent, (v) the Consenting
Lenders and (vi) the Replacement Lender.

 

2. Immediately following receipt of duly executed counterparts hereof as
contemplated by paragraph 1 of this Section, the Borrowers shall have (a) paid
all fees earned, due and payable to Barclays Bank PLC pursuant to that certain
Fee Letter, dated as of March 6, 2018, among the Administrative Borrower and
Barclays Bank PLC, (b) reimbursed or paid all reasonable and documented
out-of-pocket expenses in connection with this Amendment (and any other
documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby) and any other
out-of-pocket expenses of the Administrative Agent, in each case, as required to
be paid or reimbursed pursuant to that certain Engagement Letter, dated as of
March 6, 2018 (the “Engagement Letter”), among the Administrative Borrower and
the Arrangers and (c) paid all accrued and unpaid interest on the outstanding
Initial Term Loans through and including the 2018 Amendment Effective Date.

 

3. The Administrative Agent shall have received a certificate of good standing
(to the extent such concepts exists in the jurisdiction of incorporation,
organization or formation of such Loan Party) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation.

 

4. No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Amendment and the
transactions contemplated hereby).

 

5. (x) The Replacement Lender shall have executed and delivered the Master
Assignment contemplated by Section C below and all conditions to the
consummation of the assignments in accordance with Section C below shall have
been satisfied and such assignments shall have been consummated and (y) any
fees, costs and any other expenses in connection with such assignment arising
under Section 9.04 of the Credit Agreement shall have been paid in full or, in
the case of transfer fees payable in connection with an assignment, waived by
the Administrative Agent (it being understood that the Administrative Agent has
waived the right to receive any processing and recordation fee as provided in
Section 9.04(b) of the Credit Agreement in connection with this Amendment and
the transactions contemplated hereby).

 



3

 

 

C. Other Terms.

 

1. Terms Related to Replacement. The parties hereto agree that the Borrowers are
exercising their rights under Section 9.02(c) of the Credit Agreement in
connection with this Amendment to require any Non-Consenting Term Lender to
assign all of its interests, rights and obligations under the Loan Documents,
and pursuant to the Master Assignment, each Non-Consenting Term Lender shall
sell and assign the principal amount of its existing Initial Term Loans as set
forth in Schedule I to the Master Assignment, as such Schedule is completed by
the Administrative Agent on or prior to the 2018 Amendment Effective Date, to
the Replacement Lender, as assignee under such Master Assignment, solely upon
the consent and acceptance by the Replacement Lender and each Non-Consenting
Term Lender shall be deemed to have executed a counterpart to such Master
Assignment to give effect to such consent by such Non-Consenting Term Lender.
The Replacement Lender shall be deemed to have consented to this Amendment with
respect to such purchased Term Loans at the time of such assignment.

 

2. Continuing Term Lenders. Each Existing Term Lender selecting Option A on the
Term Lender Consent hereto hereby consents and agrees to the amendments in
Section A above and this Amendment.

 

3.  Non-Continuing Term Lenders. Each Existing Term Lender selecting Option B on
the Term Lender Consent hereto hereby consents and agrees to (i) this Amendment
and (ii) sell the entire principal amount of its existing Initial Term Loans via
an assignment on the 2018 Amendment Effective Date pursuant to a Master
Assignment. By executing a Term Lender Consent and selecting Option B, each
Non-Continuing Term Lender shall be deemed to have executed a counterpart to the
Master Assignment to give effect, solely upon the consent and acceptance by the
Replacement Lender, to the assignment described in the immediately preceding
sentence.

 

4. Loan Party Certifications. By execution of Amendment, each of the undersigned
hereby certifies, on behalf of the applicable Loan Party and not in his/her
individual capacity, that as of the 2018 Amendment Effective Date:

 

(i)  each of Holdings, Parent, the Borrowers and the Restricted Subsidiaries is
(a) duly organized or incorporated, validly existing and in good standing (to
the extent such concept exists in the jurisdiction of organization of such
person) under the laws of the jurisdiction of its organization or incorporation,
(b) has the corporate power or other organizational power and authority to carry
on its business as now conducted and to execute, deliver and perform its
obligations under this Amendment and the Credit Agreement (as modified hereby)
and (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except in the cases of clause
(a) (other than with respect to the Borrowers), clause (b) and clause (c), where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect;

 

(ii)    this Amendment has been duly authorized, executed and delivered by each
of Holdings, the Borrowers and Parent and when executed and delivered by the
other parties hereto, will constitute a legal, valid and binding obligation of
Holdings, each Borrower and Parent, enforceable against them in accordance with
its terms, subject to applicable Debtor Relief Laws and any other applicable
bankruptcy, insolvency, reorganization, moratorium, examinership or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

(iii)   the execution and delivery by each Loan Party of this Amendment and the
performance by each of Holdings, the Borrowers and Parent of this Amendment and
the Credit Agreement (as modified hereby) and the consummation of the
transactions contemplated hereby and thereby, (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of, or (ii) any Requirements of Law applicable to, Holdings, any Intermediate
Parent, the Borrowers or any Restricted Subsidiary, (c) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, any Intermediate Parent, the Borrowers or any Restricted
Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by Holdings, any
Intermediate Parent, the Borrowers or any Restricted Subsidiary, or give rise to
a right of, or result in, termination, cancellation or acceleration of any
obligation thereunder and (d) will not result in the creation or imposition of
any Lien on any asset of Holdings, any Intermediate Parent, the Borrowers or any
Restricted Subsidiary (other than Liens created under the Loan Documents) except
(in the case of each of clauses (a), (b)(ii) and (c)) to the extent that the
failure to obtain or make such consent, approval, registration, filing or
action, or such violation, default or right, as the case may be, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect;

 



4

 

 

(iv) the representations and warranties of each Loan Party set forth in any Loan
Document to which it is a party are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) on and as of the 2018 Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date; and

 

(v)  no Default or Event of Default has occurred and is continuing (both
immediately before and immediately after giving effect to this Amendment and the
transactions contemplated hereby).

 

5. Amendments; Execution in Counterparts; Severability; Interpretative
Provisions.

 

(i)  No amendment or waiver of any provision of this Amendment, and no consent
to any departure by the Borrowers or any other Loan Party herefrom, shall be
effective unless in writing and signed by the Administrative Agent, Holdings,
the Borrowers or Parent, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

(ii) This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Amendment by facsimile or other electronic means
shall be effective as delivery of an original executed counterpart of this
Amendment.

 

(iii) Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(iv) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement (as modified hereby) and the other Loan Documents.

 

(v) The rules of construction specified in Sections 1.02 through and including
1.08 of the Credit Agreement also apply to this Amendment, mutatis mutandis.

 

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



5

 

 

7. Acknowledgement and Reaffirmation. Each Loan Party hereby:

 

(a)  (i) acknowledges that it has reviewed the terms and provisions of this
Amendment (including, without limitation, Section 6), (ii) consents to the
amendment of the Credit Agreement effected pursuant to this Amendment and (iii)
reaffirms and confirms that each Loan Document to which it is a party or is
otherwise bound, each Lien granted by it to the Collateral Agent for the benefit
of the Secured Parties pursuant to any such Loan Document and all Collateral
encumbered thereby continues to guarantee or secure, as the case may be, in
accordance with the terms of the applicable Loan Documents the payment and
performance of all “Secured Obligations” under the Credit Agreement, and hereby
ratifies the security interests in the Collateral (as defined in the Credit
Agreement) granted by it pursuant to the Security Documents;

 

(b)  acknowledges and agrees that (i) each Loan Document to which it is a party
or otherwise bound shall continue and remain in full force and effect and that
all of its obligations thereunder shall be valid and enforceable and shall not
be impaired or limited by the execution or effectiveness of this Amendment
(except as specifically set forth herein), (ii) notwithstanding the conditions
to effectiveness set forth in this Amendment, no consent by any Loan Party
(other than Holdings and the Borrowers) is required by the terms of the Credit
Agreement or any other Loan Document to the amendments to the Credit Agreement
effected pursuant to this Amendment and (iii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require its consent
to any future amendments to the Credit Agreement, except to the extent expressly
set forth in Section 9.02 or other applicable section of the Credit Agreement;

 

(c)  agrees that the Loan Document Obligations and the Secured Obligations
include, among other things and without limitation, the prompt and complete
payment and performance by the Borrowers when due and payable (whether at the
stated maturity, by acceleration or otherwise) of principal and interest on, and
premium (if any) on, the Term Loans under the Credit Agreement as amended by
this Amendment; and

 

(d)  acknowledges and agrees that nothing in this Amendment shall be deemed to
be a novation of any obligations under the Credit Agreement or any other Loan
Document.

 

8. Borrowers’ Consent. For purposes of Section 9.04 of the Credit Agreement, the
Borrowers hereby consent to any assignee of the Replacement Lender or any of its
respective Affiliates (in each case otherwise being an Eligible Assignee)
becoming a Lender in connection with the syndication of the Initial Term Loans
acquired by the Replacement Lender pursuant to Section C hereof, to the extent
the inclusion of such assignee in the syndicate has been disclosed in writing to
and reasonably agreed by the Borrowers prior to the 2018 Amendment Effective
Date in accordance with the Engagement Letter.

 

9. Miscellaneous.

 

(i) The provisions of this Amendment are deemed incorporated as of the 2018
Amendment Effective Date into the Credit Agreement as if fully set forth
therein. Except as specifically amended by this Amendment, (i) the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
(ii) the execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

 

(ii) The Borrowers hereby confirm that the indemnification provisions set forth
in Section 9.03 of the Credit Agreement shall apply to this Amendment and any
other documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, and such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs) expenses and disbursements (including
fees, disbursements and charges of counsel) (as more fully set forth therein as
applicable) as described therein which may arise herefrom or in connection
herewith; provided that expenses (including fees, disbursements and charges of
counsel) (as more fully set forth therein as applicable) in excess of $25,000
shall not be reimburseable unless the 2018 Amendment Effective Date occurs.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



6

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

  ATKINS INTERMEDIATE HOLDINGS, LLC,   as Holdings and a Guarantor         By:
/s/ Todd Cunfer   Name: Todd Cunfer   Title: Chief Financial Officer        
NCP-ATK HOLDINGS, INC.,   as a Borrower         By: /s/ Todd Cunfer  

Name: Todd Cunfer

Title: Chief Financial Officer

        ATKINS NUTRITIONALS HOLDINGS, INC.,   as a Borrower         By: /s/ Todd
Cunfer  

Name: Todd Cunfer

Title: Chief Financial Officer

        ATKINS NUTRITIONALS HOLDINGS II, INC.,   as a Borrower         By: /s/
Todd Cunfer  

Name: Todd Cunfer

Title: Chief Financial Officer

        ATKINS NUTRITIONALS, INC.,   as the Administrative Borrower         By:
/s/ Todd Cunfer  

Name: Todd Cunfer

Title: Chief Financial Officer

        CONYERS PARK ACQUISITION CORP.,   as Parent and a Guarantor         By:
/s/ Todd Cunfer  

Name: Todd Cunfer

Title: Chief Financial Officer

 

[Atkins – Repricing Amendment]



 



 

 

 

 

BARCLAYS BANK PLC, as Administrative Agent and Replacement Lender

 



  By: /s/ Ronnie Glenn     Name: Ronnie Glenn     Title:   Director

 

[Atkins – Repricing Amendment]

 



 

 

 

ANNEX A

 

Form of Master Assignment and Assumption

 

This Assignment and Assumption (this “Master Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between each Assignor
identified in in Section 1 below (each, an “Assignor”) and Barclays Bank PLC
(the “Assignee”). It is understood and agreed that the rights and obligations of
each Assignor and the Assignee hereunder are several and not joint. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the principal amount of Initial Term Loans identified
opposite such Lender’s name on Schedule I hereto under the caption “Initial Term
Loans held immediately prior to the 2018 Amendment Effective Date” and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the applicable Assignor (in its capacity
as a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned by the applicable Assignor to the Assignee pursuant to clause (i) above
(the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as, the “Assigned Interest”). Such
sale and assignment is without recourse to any Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by any Assignor.

 

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Repricing Amendment dated as of March 16, 2018 (the “2018 Repricing
Amendment”), by and among the Borrowers, Parent, Holdings, the Replacement
Lender, the Consenting Lenders referred to therein, and the Administrative
Agent, it shall be deemed to have consented and agreed to the 2018 Repricing
Amendment.

 



1. Assignor: Each person identified on Schedule I hereto           2. Assignee:
Barclays Bank PLC           3. Administrative Borrower: Atkins Nutritionals,
Inc.           4. Administrative Agent: Barclays Bank PLC, as the Administrative
Agent under the Credit Agreement.  

 



A-1

 

 

5. Credit Agreement: The Credit Agreement dated as of July 7, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among ATKINS INTERMEDIATE HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), CONYERS PARK PARENT MERGER SUB, INC., a Delaware
corporation (“Parent Merger Sub”), CONYERS PARK ACQUISITION CORP., a Delaware
corporation (“Parent” and following the Parent Merger as successor to Parent
Merger Sub by operation of law), CONYERS PARK MERGER SUB 1, INC., a Delaware
corporation (“Company Merger Sub 1”), CONYERS PARK MERGER SUB 2, INC., a
Delaware corporation (“Company Merger Sub 2”), CONYERS PARK MERGER SUB 3, INC.,
a Delaware corporation (“Company Merger Sub 3”), CONYERS PARK MERGER SUB 4,
INC., a Delaware corporation (“Company Merger Sub 4” or “Initial Administrative
Borrower”, and, together with Company Merger Sub 1, Company Merger Sub 2, and
Company Merger Sub 3, the “Company Merger Subs” and each, a “Company Merger
Sub”, and collectively, the “Initial Borrowers”), NCP-ATK HOLDINGS, INC., a
Delaware corporation (the “Company” and following the Company Merger as
successor to Company Merger Sub 1 by operation of law), ATKINS NUTRITIONALS
HOLDINGS, INC., a Delaware corporation (“ANH” and following the Company Merger
as successor to Company Merger Sub 2 by operation of law), ATKINS NUTRITIONALS
HOLDINGS II, INC., a Delaware corporation (“ANHII” and following the Company
Merger as successor to Company Merger Sub 3 by operation of law), and ATKINS
NUTRITIONALS, INC., a New York  corporation (“ANI” and following the Company
Merger as successor to Company Merger Sub 4 by operation of law, the
“Administrative Borrower” and, together with the Company, ANH and ANHII, the
“Acquired Companies”, and the Acquired Companies, following the consummation of
the Acquisition together with the Initial Borrowers, each individually, and
collectively referred to herein as the context may require, as the “Borrower”),
the LENDERS and ISSUING BANKS party thereto and BARCLAYS BANK PLC, as
Administrative Agent (the “Administrative Agent”).           6. Assigned
Interest: As indicated on Schedule I hereto.           7. Effective Date:1 March
16, 2018  



 



 



1To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the register therefor.

 



A-2

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



 

ASSIGNEE:

 

BARCLAYS BANK PLC

 



  By:         Name:     Title:

 

Consented to and Accepted:

 

BARCLAYS BANK PLC,
 as Administrative Agent

 



By:         Name:     Title:  

 

ATKINS NUTRITIONALS, INC.

 



By:         Name:     Title:  

 



A-3

 

 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by Holdings, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04 of the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement) and is not a Disqualified Lender, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vii) if it is a Lender that is not a United States person,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, completed and
duly executed by the Assignee and (viii) if it is an Affiliated Lender, it has
indicated its status as such in the space provided on the first page of this
Assignment and Assumption; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the applicable Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 



A-4

 

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[Remainder of page intentionally left blank]


 



A-5

 

 

SCHEDULE I

 

Initial Term Loans

 

ASSIGNOR Initial Term Loans held immediately prior to the 2018 Amendment
Effective Date Initial Term Loans held immediately following the 2018 Amendment
Effective Date   $ [ _] $-   $ [ _] $-

 

[Additional pages shall be attached hereto at the discretion of the
Administrative Agent, to the extent deemed necessary or advisable by
Administrative Agent to reflect calculation of amounts and percentages of
assignments]

 

 

 

 

 

 

A-6



 

 